DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 20190295533).
Regarding claim 1, Wang discloses a method comprising: 
at an electronic device including one or more processors, a non-transitory memory, and one or more input devices (¶234-235): 
obtaining user input interaction data, via the one or more input devices, wherein the user input interaction data includes one or more user interaction input values respectively obtained from the one or more input devices, wherein the user input interaction data includes a word combination, and wherein the user interaction data represents user speech (¶36 when a user message includes a user voice message; ¶94-95 & ¶200  a user inquires the intelligent wearable device in voice when the user does exercise: “What's my current heart rate?”; obtains an audio emotion recognition result as a PAD three-dimensional emotion model vector (p1, a1, d1) by analyzing audio data of the user voice message, and also obtains a text emotion recognition result as a PAD three-dimensional emotion model vector (p2, a2, d2) by analyzing the audio data of the user voice message); 
generating, by an interaction-style classifier, a user interaction-style indicator value corresponding to the word combination in the user input interaction data, wherein the user interaction-style indicator value is a function of the word combination and a portion of the one or more user interaction input values, and wherein the user interaction-style indicator value includes a speech characteristic characterizing the user speech (¶36 when a user message includes a user voice message, since audio data of the user voice message of different emotional states may include different audio features; ¶200 obtains an audio emotion recognition result as a PAD three-dimensional emotion model vector (p1, a1, d1) by analyzing audio data of the user voice message, and also obtains a text emotion recognition result as a PAD three-dimensional emotion model vector (p2, a2, d2) by analyzing the audio data of the user voice message. In combination with the audio emotion recognition result and the text emotion recognition result, a final emotion recognition result (p3, a3, d3) is obtained, which represents combination of “worry” and “tension”); 
determining, using a semantic text analyzer, a semantic assessment of the word combination in the user input interaction data based on the user interaction-style indicator value and a natural language assessment of the word combination (¶200  In the meantime, the intelligent wearable device obtains basic intention information of the customer by combining a semantic knowledge repository in the medical and health field as “Obtain the user's heart rate data”. Next, the emotion recognition result (p3, a3, d3) is associated with the basic intention “Obtain the user's heart rate data”, and emotional intention information is obtained as “Obtain the user's heart rate data, the user is worried, and currently may have symptoms such as rapid heartbeat”); and 
generating a response to the user input interaction data according to the user interaction-style indicator value and the semantic assessment of the word combination (¶200 Interactive instructions are determined according to a correspondence between the emotional intention information and the interactive instructions: output the heart rate data and simultaneously present emotion (p6, a6, d6), namely, combination of “comfort” and “encouragement”, where emotion intensity levels are high, respectively; also start the program of real-time monitoring heart rate and keep 10 minutes, and broadcast in a light, slow speech in voice: “Your current heart rate is 150 times per minute, please don't worry, this is still in the normal heart rate range. If you feel uncomfortable, such as rapid heartbeat, please relax and take a deep breath. Your past health data shows that your heart works well, and you may enhance heart and lung function by maintaining regular exercise”).

Regarding claim 2, Wang discloses the method of claim 1, further comprising, obtaining, from a prediction engine, a predicted user interaction-style indicator value; wherein generating the response to the user input interaction data is based at least in part on the predicted user interaction-style indicator value (¶200 In combination with the audio emotion recognition result and the text emotion recognition result, a final emotion recognition result (p3, a3, d3) is obtained, which represents combination of “worry” and “tension”).

Regarding claim 3, Wang discloses the method of claim 1, further comprising: obtaining, from a user reaction engine, a user reaction indicator value indicative of a reaction to the response (¶200  Then continuous attention is paid to the user's emotional state. If the user says “feeling uncomfortable” after 5 minutes); and generating a subsequent response to subsequent user input interaction data based at least in part on the user reaction indicator value (¶200 the interactive instructions are updated as: output the heart rate data, and simultaneously present emotion (p8, a8, D8), namely, “warning” through voice broadcast, where emotion intensity levels are high respectively, output alarm tone, and broadcast in a steady and slow speech: “Your current heart rate is 170 times per minute, which has exceeded the normal range. Please stop exercise and adjust your breathing. If you need any help, please press the screen.”).

Regarding claim 8, Wang discloses the method of claim 1, wherein the user interaction-style indicator value is a function of a plurality of constituent user interaction-style indicator values, including two or more of: a speech interaction-style indicator value, a body language interaction-style indicator value, a word choice interaction-style indicator value, a text interaction-style indicator value, and a situational context interaction-style indicator value (¶94-95 & ¶200  a user inquires the intelligent wearable device in voice when the user does exercise: “What's my current heart rate?”; obtains an audio emotion recognition result as a PAD three-dimensional emotion model vector (p1, a1, d1) by analyzing audio data of the user voice message, and also obtains a text emotion recognition result as a PAD three-dimensional emotion model vector (p2, a2, d2) by analyzing the audio data of the user voice message).

Regarding claim(s) 10-12 (drawn to a device):               
The rejection/proposed combination of Wang, explained in the rejection of method claim(s) 1-3, anticipates/renders obvious the steps of the device of claim(s) 10-12 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1-3 is/are equally applicable to claim(s) 10-12. See Wang ¶234-235.

Regarding claim(s) 16 & 17 (drawn to a CRM):               
The rejection/proposed combination of Wang, explained in the rejection of method claim(s) 1 & 3, anticipates/renders obvious the steps of the computer readable medium of claim(s) 16 & 17 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 & 3 is/are equally applicable to claim(s) 16 & 17. See Wang ¶234-235.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1, 10 and 16 above, and further in view of Ediz et al (US 20190287519).
Regarding claim 4, Wang discloses the method of claim 1, but fails to teach wherein the semantic text analyzer includes a natural language processor (NLP) that generates the natural language assessment of the word combination.
Ediz teaches wherein the semantic text analyzer includes a natural language processor (NLP) that generates the natural language assessment of the word combination (¶56 a semantic meaning may be determined (e.g., by utilizing natural language processing algorithms) and an action identified and executed).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the semantic text analyzer includes a natural language processor (NLP) that generates the natural language assessment of the word combination from Ediz into the method as disclosed by Wang. The motivation for doing this is to improve the accuracy of computer-implemented speech recognition.

Regarding claim 5, the combination of Wang and Ediz discloses the method of claim 4, wherein the NLP generates a plurality of candidate natural language assessments included in the natural language assessment of the word combination, wherein each of the plurality of candidate natural language assessments corresponds to a respective interpretation of the word combination, and wherein the respective interpretations of the word combination are different from each other (Ediz ¶32 The output of the language modeling processor 215 is one or more “n-bests” 225 which is a list of the top n predictions of a meaning for the acoustic speech data 205. These n-bests 225 may then be input to a second pass re-scorer 230. The second pass re-scorer 230 utilizes, for each of the n-bests 225, the acoustic speech data 205, scores for the acoustic modeling processor 210, and scores from the language modeling processor 215 to re-rank the predictions. From there, the top ranked n-best (as re-ranked by the second pass re-scorer 230) is acted upon at 235 and a response may be generated.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the NLP generates a plurality of candidate natural language assessments included in the natural language assessment of the word combination, wherein each of the plurality of candidate natural language assessments corresponds to a respective interpretation of the word combination, and wherein the respective interpretations of the word combination are different from each other from Ediz into the method as disclosed by Wang. The motivation for doing this is to improve the accuracy of computer-implemented speech recognition.

Regarding claim 6, Wang discloses the method of claim 1, but fails to teach wherein the response to the user input interaction data is characterized by a response interaction-style indicator value, wherein a difference between the response interaction-style indicator value and the user interaction-style indicator value satisfies a mirroring threshold.
Ediz teaches wherein the response to the user input interaction data is characterized by a response interaction-style indicator value, wherein a difference between the response interaction-style indicator value and the user interaction-style indicator value satisfies a mirroring threshold (¶57 Queries that have n-grams that match, or are similar to, n-grams of the n-bests may be considered matches. As noted, for determining similarity, an edit distance algorithm may be employed and if the edit distance is less than a given threshold, the n-grams of the n-best may be considered as a match to an n-gram of the lexical form of a query term).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the response to the user input interaction data is characterized by a response interaction-style indicator value, wherein a difference between the response interaction-style indicator value and the user interaction-style indicator value satisfies a mirroring threshold from Ediz into the method as disclosed by Wang. The motivation for doing this is to improve the accuracy of computer-implemented speech recognition.

Regarding claim 7, Wang discloses the method of claim 1, but fails to teach wherein the response to the user input interaction data is characterized by a response interaction-style indicator value, wherein a difference between the response interaction-style indicator value and the user interaction-style indicator value satisfies a difference threshold.
Ediz teaches wherein the response to the user input interaction data is characterized by a response interaction-style indicator value, wherein a difference between the response interaction-style indicator value and the user interaction-style indicator value satisfies a difference threshold (¶57 Queries that have n-grams that match, or are similar to, n-grams of the n-bests may be considered matches. As noted, for determining similarity, an edit distance algorithm may be employed and if the edit distance is less than a given threshold, the n-grams of the n-best may be considered as a match to an n-gram of the lexical form of a query term).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the response to the user input interaction data is characterized by a response interaction-style indicator value, wherein a difference between the response interaction-style indicator value and the user interaction-style indicator value satisfies a difference threshold from Ediz into the method as disclosed by Wang. The motivation for doing this is to improve the accuracy of computer-implemented speech recognition.

Regarding claim 21, Wang discloses the method of claim 1, wherein the speech characteristic includes one or more of pitch, frequency, speed, rhythm, cadence, amplitude, tone, inflection, or an intonation pattern (¶39 when a user message includes a user voice message, since audio data of the user voice message of different emotional states may include different audio features; ¶95 the audio feature may include one or more of the following features: an energy feature, a speech frame number feature, a pitch frequency feature, a formant feature, a harmonic to noise ratio feature, and a mel-frequency cepstral coefficient feature).

Regarding claim(s) 13-15 (drawn to a device):               
The rejection/proposed combination of Wang and Ediz, explained in the rejection of method claim(s) 4-6, anticipates/renders obvious the steps of the device of claim(s) 13-15 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 4-6 is/are equally applicable to claim(s) 13-15. See Wang ¶234-235.

Regarding claim(s) 18-20 (drawn to a CRM):               
The rejection/proposed combination of Wang and Ediz, explained in the rejection of method claim(s) 4-6, anticipates/renders obvious the steps of the computer readable medium of claim(s) 18-20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 4-6 is/are equally applicable to claim(s) 18-20. See Wang ¶234-235.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Aznaurashvili et al (US 20200005364 ).
Regarding claim 9, Wang discloses the method of claim 8 but fails to teach setting a plurality of rankings corresponding to the plurality of constituent user interaction-style indicator values, wherein the response to the user input interaction data is based at least in part on the plurality of rankings.
Aznaurashvili teaches setting a plurality of rankings corresponding to the plurality of constituent user interaction-style indicator values (¶75 the received user input in step 402, monitored facial expression in step 404, determined emotion of the user in step 406, recorded voice of the user in step 408, and monitored behavior of the user in step 410 may each comprise a value between 1 and 100; Central database 114, 214 may also store a look-up table of predetermined weights for each of the values based on the ranking in the predetermined hierarchy), wherein the response to the user input interaction data is based at least in part on the plurality of rankings (¶76 After generating a user preference score, a customer service experience of the user may be modified based on the generated user preference score. For example, one or more processors 202 may be configured to compare the generated user preference score to a predetermined threshold and notify the agent to provide a certain level of interaction with the user).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of setting a plurality of rankings corresponding to the plurality of constituent user interaction-style indicator values, wherein the response to the user input interaction data is based at least in part on the plurality of rankings from Aznaurashvili into the method as disclosed by Wang. The motivation for doing this is to improve accuracy and improve user experience.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the prior art of record does not teach “generating, by an interaction-style classifier, a user interaction-style indicator value corresponding to the word combination in the user input interaction data, wherein the user interaction-style indicator value is a function of the word combination and a portion of the one or more user interaction input values, and wherein the user interaction-style indicator value includes a speech characteristic characterizing the user speech” as recited in amended claim 1. 
Regarding the above argument, the examiner respectfully disagrees. Wang teaches “generating, by an interaction-style classifier, a user interaction-style indicator value corresponding to the word combination in the user input interaction data, wherein the user interaction-style indicator value is a function of the word combination and a portion of the one or more user interaction input values, and wherein the user interaction-style indicator value includes a speech characteristic characterizing the user speech” in ¶36 when a user message includes a user voice message, since audio data of the user voice message of different emotional states may include different audio features. Further, Wang teaches in ¶200 obtains an audio emotion recognition result as a PAD three-dimensional emotion model vector (p1, a1, d1) by analyzing audio data of the user voice message, and also obtains a text emotion recognition result as a PAD three-dimensional emotion model vector (p2, a2, d2) by analyzing the audio data of the user voice message. In combination with the audio emotion recognition result and the text emotion recognition result, a final emotion recognition result (p3, a3, d3) is obtained, which represents combination of “worry” and “tension”. That is, a user voice message contains audio data and emotion recognition result is obtained from that, which results in final emotion recognition result such as worry or tension. Further support is found in ¶95 wherein the audio feature may include one or more of the following features: an energy feature, a speech frame number feature, a pitch frequency feature, a formant feature, a harmonic to noise ratio feature, and a mel-frequency cepstral coefficient feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669